Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered June 14, 2001, convicting him of sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain comments made by the prosecutor during cross-examination and summation constituted reversible error is unpreserved for appellate review (see CPL 470.05 [2]; People v Harris, 98 NY2d 452, 491 n 18 [2002]; People v Gray, 86 NY2d 10, 20-21 [1995]; People v Dien, 77 NY2d 885 [1991]; People v Smith, 298 AD2d 607 [2002]). In any event, the prosecutor’s comments were within the bounds of permissible rhetorical comment, were a fair response to the defense counsel’s direct examination and summation (see *775People v Galloway, 54 NY2d 396 [1981]; People v Ashwal, 39 NY2d 105, 109 [1976]; People v Clemmings, 300 AD2d 672 [2002]; People v Valdes, 291 AD2d 513, 514 [2002]; People v Russo, 201 AD2d 512, 513 [1994], affd 85 NY2d 872 [1995]), or were harmless under the circumstances of this case. S. Miller, J.P., Goldstein, McGinity and Mastro, JJ., concur.